         Case 1:18-cv-01551-PLF Document 191 Filed 01/14/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CALIXTO, et al.,
                                                         Civil Action No. 18-01551-PLF
                        Plaintiffs,

                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                        Defendants.



CONSENT MOTION FOR EXTENSION OF TIME TO FILE REPLY IN SUPPORT OF
 PLAINTIFFS’ MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
        Plaintiffs, by and through undersigned counsel and pursuant to Federal Rule of Civil

Procedure 6(b)(1)(A), respectfully move this Court for an extension of time to file their reply brief

in support of Plaintiffs’ Motion for Leave to File Third Amended Complaint (“Motion”). Plaintiffs

respectfully seek an extension of seven (7) additional days to file their reply brief, making it due

on or before January 29, 2021. On January 12, 2021, Defendants represented that they consent to

this request.

        Plaintiffs provide the following grounds for this request:

        1.      Plaintiffs filed their Motion on November 25, 2020. Dkt. 179.

        2.      On January 8, 2021, Defendants filed an opposition brief. Dkt. 190.

        3.      Pursuant to this Court’s December 9, 2020 Order, Plaintiffs’ reply brief currently

is due January 22, 2021. Dkt. 181.

        4.      Plaintiffs require additional time to review and respond to Defendants’ arguments.

        5.      On January 12, 2021, Defendants consented to Plaintiff’s extension request.


                                                 1
         Case 1:18-cv-01551-PLF Document 191 Filed 01/14/21 Page 2 of 2




       6.      The Court’s granting of this extension should not have any impact on any other

previously scheduled deadlines in this matter.

       Plaintiffs respectfully request that the Court grant this Motion, making Plaintiffs’ reply

brief due on or before January 29, 2021.



 Dated: January 14, 2021                     Respectfully submitted,

                                             /s/ Jennifer M. Wollenberg
                                             Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                             Douglas W. Baruch (D.C. Bar No. 414354)
                                             John M. Vassos (admitted pro hac vice)
                                             Bernard J. Garbutt, III (admitted pro hac vice)
                                             Megan A. Suehiro (admitted pro hac vice)
                                             Taylor C. Day (admitted pro hac vice)
                                             Morgan, Lewis & Bockius LLP
                                             1111 Pennsylvania Avenue, NW
                                             Washington, D.C. 20004-2541
                                             Tel: 202.739.5313
                                             Fax: 202.739.3001
                                             Email: jennifer.wollenberg@morganlewis.com
                                             Email: douglas.baruch@morganlewis.com

                                             Counsel for Plaintiffs




                                                 2
        Case 1:18-cv-01551-PLF Document 191-1 Filed 01/14/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 LUCAS CALIXTO et al.,
                                                        Civil Action No. 18-01551-PLF
                        Plaintiffs,

                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY et al.,

                        Defendants.



                                      [PROPOSED] ORDER
       UPON CONSIDERATION of Plaintiffs’ January 14, 2021 Consent Motion for Extension

of Time To File Reply in Support of Plaintiffs’ Motion for Leave to File Third Amended

Complaint, and the entire record herein, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that Plaintiffs shall file a reply in support of Plaintiffs’ Motion for Leave to

File Third Amended Complaint on or before January 29, 2021.



SO ORDERED.



_________________________                     ___________________________________
Date                                          PAUL L. FRIEDMAN
                                              United States District Judge
